Citation Nr: 9914252	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-22 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for diabetes mellitus with 
peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from November 1952 to May 
1955.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) which 
denied compensation under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991) for diabetes mellitus with peripheral 
neuropathy.  In January 1996, the veteran was afforded a 
hearing before a Department of Veterans Affairs (VA) hearing 
officer.  In October 1998, the Board requested an opinion 
from a VA medical expert (VHA) in gastroenterology.  In 
January 1999, the requested VHA opinion was incorporated into 
the record.  In February 1999, the accredited representative 
was provided with a copy of the VHA opinion and informed of 
the veteran's right to submit additional evidence and/or 
argument in support of his claim.  In February 1999, the 
national accredited representative submitted additional 
argument.  The veteran is represented in the instant appeal 
by the Disabled American Veterans.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  The veteran underwent a vagotomy, a gastrojejunostomy, an 
appendectomy, and an umbilectomy in March 1958 at the 
Memphis, Tennessee, VA Medical Center for treatment of a 
duodenal ulcer.  He subsequently underwent an additional 
vagotomy and surgical repair of a hiatal hernia in May 1963 
at the same facility.  

3.  The veteran's diabetes mellitus and associated diabetic 
peripheral neuropathy are not etiologically related to his 
March 1958 and May 1963 gastrointestinal surgical procedures.  



CONCLUSION OF LAW

Diabetes mellitus with peripheral neuropathy was not incurred 
as the result of VA surgical treatment.  38 U.S.C.A. §§ 1151, 
5107 (West 1991); 38 C.F.R. § 3.358 (1998 as amended).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claim.  A 
"well-grounded" claim is one which is plausible.  A review of 
the record indicates that the veteran's claim is plausible 
and that all relevant facts have been properly developed.  

The veteran asserts on appeal that he underwent 
gastrointestinal surgery at the Memphis, Tennessee, VA 
Medical Center in 1958 and 1963 and subsequently developed 
diabetes mellitus and peripheral neuropathy as a consequence 
of the procedures.  He contends that compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 1991) for those 
disabilities is now warranted.  

The Board initially observes that 38 U.S.C.A. § 1151 has been 
amended during the pendency of the instant appeal.  The 
effective date of the amended statute is October 1, 1996.  In 
a precedent opinion dated December 31, 1997, the Acting 
General Counsel of the VA concluded that "all claims for 
benefits under 38 U.S.C. § 1151, which governs benefits for 
persons disabled by treatment or vocational rehabilitation, 
filed before October 1, 1997, must be adjudicated under the 
provisions of section 1151 as they existed prior to that 
date."  VAOPGPREC 40-97 (Dec. 31, 1997).  

As the veteran's claim for compensation under 38 U.S.C.A. 
§ 1151 was filed in January 1993, the claim will be 
considered under 38 U.S.C.A. § 1151 (West 1991).  The statute 
provides, in pertinent part, that:

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment, ... not the result 
of such veteran's own willful misconduct, 
and such injury or aggravation results in 
additional disability to or the death of 
such veteran, disability or death 
compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded in the same manner as if such 
disability, aggravation, or death were 
service-connected.  

A May 1958 VA hospital summary indicates that the veteran was 
hospitalized at the Memphis, Tennessee, VA Medical Center for 
treatment of his chronic duodenal ulcer and subsequently 
underwent a vagotomy, a gastrojejunostomy, an appendectomy, 
and an umbilectomy in March 1958.  A June 1963 VA hospital 
summary conveys that the veteran was again hospitalized at 
the Memphis, Tennessee, VA Medical Center and subsequently 
underwent an additional vagotomy and surgical repair of a 
hiatal hernia in May 1963.  

An April 1990 VA treatment record notes that the veteran 
complained of bilateral foot numbness and burning since May 
1989.  An impression of peripheral neuritis of the feet was 
advanced.  A May 1990 VA treatment record reflects that the 
veteran again complained of numbness of the feet.  An 
impression of neuropathy was advanced.  A December 1990 VA 
treatment record states that the veteran complained of a 
progressive "prickly" sensation in the left arm, the 
fingers, and the feet of one month's duration.  The veteran 
reported that he had been told that he had diabetes mellitus 
in 1972.  An impression of peripheral neuropathy was 
advanced.  

In his January 1991 informal claim for increased disability 
compensation, the veteran advanced that he experienced 
hyperglycemia, night sweats, nausea, and numbness of the left 
side of his jaw, the right hand, the lower legs, and the 
feet.  VA clinical documentation dated in January 1991 states 
that the veteran complained of numbness of the feet.  He was 
diagnosed with non-insulin dependent diabetes mellitus and 
peripheral neuropathy.  A February 1991 VA neurological 
evaluation notes the veteran's history of diabetes mellitus 
of one month's duration; alcohol use; and prior 
gastrointestinal surgeries.  An impression of peripheral 
neuropathy was advanced.  The VA physician commented that the 
peripheral neuropathy was "most likely [secondary] to 
combination of factors ([alcohol] + [diabetes mellitus] + 
[questionable history] of gastro[intestinal] surgery) [] 
causing nutritional deficiency."  

In an undated written statement received in April 1991, the 
veteran related that a VA physician at the Nashville, 
Tennessee, VA Medical Center had told him that his 1958 and 
1963 surgical procedures caused his diabetes mellitus which, 
in turn, caused the damage to the nerve endings.  At an 
October 1991 VA examination for compensation purposes, the 
veteran complained of pain in the balls of his feet of one 
year's duration.  The veteran was diagnosed with a duodenal 
ulcer post operative hyperacidity-incomplete vagotomy; 
post-gastrectomy syndrome; possible diabetes mellitus; and 
possible peripheral neuropathy.  The VA examiner commented 
that, "[i]n my opinion[,] diabetes [mellitus] and peripheral 
neuropathy[,] if found[,] are not secondary conditions caused 
by his service[-]connected ulcer."  An October 1992 VA 
hospital summary conveys that the veteran had a history of 
diabetes mellitus of three years' duration and peripheral 
diabetic neuropathy.  

In his January 1993 informal claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 1991), the veteran 
advanced that the 1958 and 1963 surgical procedures performed 
at the Memphis, Tennessee, VA Medical Center caused both 
diabetes mellitus and damage to his hands and feet.  He 
stated that treating VA physicians at the Alexandria, 
Louisiana, VA Medical Center had informed him in 1989 that 
his gastrointestinal surgeries caused both diabetes mellitus 
and a "foot and hand condition."  

At an April 1993 VA examination for compensation purposes, 
the veteran was reported to have a history of diabetes 
mellitus "for the last three years."  The veteran was 
diagnosed with a "history of diabetes mellitus."  In a June 
1993 written statement, the veteran reiterated that his 
diabetes mellitus and peripheral neuropathy were caused by 
his 1958 and 1963 gastrointestinal surgical procedures.  

An August 1993 written statement from Owen H. Clopton, Jr., 
M.D., indicates that the veteran presented a history of a 
subtotal gastrectomy and the subsequent development of 
diabetes mellitus.  Dr. Clopton stated that:

In my opinion, his diabetes mellitus 
could have possibly been precipitated by 
his subtotal gastrectomy but certainly 
the subtotal gastrectomy makes absorption 
and utilization of glucose somewhat more 
difficult.   

At an August 1993 VA examination for compensation purposes, 
the veteran was diagnosed with post-operative vagotomy, 
pyloroplasty, and hiatal hernia repair residuals and 
non-insulin dependent diabetes mellitus with peripheral 
neuropathy.  The VA examiner concluded that:

[T]his man's diabetes is in no way 
related to his [s]ervice[-c]onnected 
stomach problem.  He had a hiatal hernia 
repair and peptic ulcer surgery, but 
these in no way predisposed (sic) people 
to developing diabetes.  The etiology of 
his diabetes would be the same etiology 
that you would expect in an adult 
patient.  This is a relative deficient of 
insulin production due to failure of the 
islet cells of the pancreas.  

A November 1995 written statement from Adalberto R. 
Fonticiella, M.D., conveys that:

Writing in reference to [the veteran] 
with significant past medical history of 
vagotomy and pyloroplasty for hiatal 
hernia repair and ulcer[-]related 
difficulties.  The patient subsequently 
has become a non-insulin dependent 
diabetic since then.  It is well 
documented that these patients may be 
venerable (sic) to deficiencies in the 
production and absorption of insulin, and 
subsequently becoming non-insulin 
dependent diabetes (sic).  Of course, 
this is not the only viable explanation 
for this gentleman's diabetes, but should 
be strongly considered as a contributor 
to his overall disease.  

At the January 1996 hearing on appeal, the veteran testified 
that he began to have "problems with sugar in my urine" in 
1972.  He was subsequently told by VA physicians at the 
Memphis, Tennessee, VA Medical Center in 1972 that the 
condition was caused by his prior gastrointestinal 
operations.  The doctors had clarified to him that he was not 
a diabetic.  He was initially diagnosed with diabetes 
mellitus in 1989 and subsequently developed peripheral 
neuropathy.  In an undated written statement, the veteran 
clarified that he had been actually informed of the 
etiological relationship between his gastrointestinal 
surgeries and the onset of diabetes mellitus by a VA 
physician in 1968 or 1969 rather than 1972.  

The January 1999 VHA opinion thoroughly notes the veteran's 
medical history.  The VA physician commented that:

This veteran had two surgical procedures 
to treat the duodenal ulcer disease as 
well as repair a hiatal hernia.  He 
developed diabetes mellitus more than two 
decades later.  Partial gastrectomy, 
[B]illroth II anastomosis, vagotomy, and 
hiatal hernia repair are in no way 
related to the onset of diabetes mellitus 
in any patient.  The peripheral 
neuropathy is a result of the diabetes 
itself causing nerve damage.  This 
patient has diabetes for the same reason 
as any other adult patient may develop 
diabetes mellitus (a result of decreased 
production of insulin in the islet cells 
of the pancreas or a relative 
insensitivity of the insulin receptors to 
the circulating insulin).  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The record reflects that the veteran underwent a vagotomy, a 
gastrojejunostomy, an appendectomy, and an umbilectomy at the 
Memphis, Tennessee, VA Medical Center in March 1958 and an 
additional vagotomy and surgical repair of a hiatal hernia at 
the same facility in May 1963.  He developed non-insulin 
dependent diabetes mellitus in approximately 1989 or 1990 and 
subsequently developed diabetic peripheral neuropathy.  The 
veteran has testified on appeal that he was informed by a VA 
doctor in 1968 or 1969 that his gastrointestinal surgical 
procedures had caused the presence of sugar in his urine.  He 
denied having been told that he had diabetes mellitus at that 
time.  The record is devoid of any objective documentation 
reflecting such a discussion.  The doctor is not identified 
and even the year of the discussion has changed from 1972 to 
1968 or 1969.  His statements as to what he may have been 
told by a doctor is unsupported and does not constitute 
competent evidence.  We also note that there is no indication 
that this particular statement was ever in written form, the 
doctor has not been identified and a reasonably accurate date 
has not been established.  There is no duty to attempt to 
obtain a document that does not exist or cannot be located.  
See Warren v. Brown, 6 Vet .App. 4, 6 (1993).

The record does contain several conflicting medical opinions 
as to the etiology of the veteran's diabetes mellitus and 
associated diabetic peripheral neuropathy.  Dr. Clopton 
advanced that the veteran's "diabetes mellitus could have 
possibly been precipitated by his subtotal gastrectomy."  
Dr. Fonticiella indicated that it was "well documented" 
that individuals who underwent gastrointestinal surgeries 
similar to the veteran's 1958 and 1963 procedures may be 
vulnerable "to deficiencies in the production and absorption 
of insulin and subsequently become non-insulin dependent 
diabetics."  The statements are sufficiently broad so as to 
establish a well grounded claim for benefits under the 
provisions of section 1151.  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Dr. Fonticiella noted that the veteran's surgical procedures 
were "not the only viable explanation" for the onset of 
diabetes mellitus.  The February 1991 VA neurological 
evaluation attributed the veteran's peripheral neuropathy to 
a combination of factors without establishing a clear 
relationship to the operative procedures.  The report of the 
August 1993 VA examination for compensation purposes and the 
January 1999 VHA opinion both attribute the onset of the 
veteran's diabetes mellitus to deficient insulin production 
in the islet cells of the pancreas and/or a relative 
insensitivity of the insulin receptors to the circulating 
insulin and the onset of peripheral neuropathy to diabetes 
mellitus.  Both physicians commented that the etiology of the 
veteran's non-insulin dependent diabetes mellitus did not 
differ significantly from that found in most instances of 
adult-onset diabetes mellitus.  They conclusively rejected 
any assertion that the veteran's prior gastrointestinal 
surgical procedures precipitated the onset of diabetes 
mellitus more than two decades later.  

The Board finds that the report of the August 1993 VA 
examination for compensation purposes and the January 1999 
VHA opinion to be more persuasive than the Drs. Clopton and 
Fonticiella's opinions as to the etiology of the claimed 
disability.  While Drs. Clopton and Fonticiella advanced that 
there was a possibility that the veteran's diabetes mellitus 
was etiologically related to his gastrointestinal surgical 
procedures, they did not conclude that such a relationship 
actually existed.  Indeed, Dr. Fonticiella stated only that 
patients with surgical histories similar to the veteran's 
history were more vulnerable to diabetes mellitus and readily 
acknowledged that there were other "viable explanations" 
for the onset of the disability.  Dr. Clopton's statement 
raises a possibility of a relationship.  However, other 
professionals have specifically rejected the relationship.  
The Board concludes that an unequivocal opinion is far more 
probative that an opinion based on a possibility.  

Also of record is a document with an "ADVA" stamp, dated in 
June 1993.  The document is of no probative value since it 
does not address diabetes mellitus. 

The Board has reviewed all the evidence and finds that the 
most probative evidence are the unequivocal statements that 
establish that there is no relationship.  The preponderance 
of the evidence establishes that the veteran's diabetes 
mellitus and associated peripheral neuropathy are unrelated 
to his 1958 and 1963 gastrointestinal surgical procedures.  
The Board concludes that compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991) is not warranted and there is 
no doubt to be resolved.  


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 (West 
1991) for diabetes mellitus with peripheral neuropathy is 
denied.  

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

